DETAILED ACTION

This action is responsive to the communications filed on 06/20/2022.

Terminal Disclaimer
The terminal disclaimer filed on 08/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,680,697 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
	Claims 1, 7, 13, are allowed.

Reasons for Allowance
Claims 1, 7, 13, are allowed in view of the applicant’s amendments and remarks filed on 04/11/2021. The following is an examiner’s statement of reasons for allowance: None of the prior art of record, Ramachandran (US 2005/0097547), Wookey (US 2008/0201705), and Prabhakar (US 2007/0233717)), fairly teaches a method, system, and non-transitory computer readable medium that initiates an install of a product instance on a client computing system according to a default installation process; retrieving feedback data in real time in connection with prior installations of the product instance; modifying the installation process from the default installation process based on the feedback retrieved; installing the product instance; querying the user to obtain feedback associated with the modified installation process where the modified installation process includes allowing the user to customize the installation, automatically modifying the installation path for subsequent installations of the product based on the feedback data collected, the feedback representing whether the steps of the modified installation were expected; collecting the feedback from the user associated with the modified installation process; displaying feedback prompts at various stages of the modified installation process; and saving the feedback data as metadata of the product; and in combination with other limitations as set forth in the independent claims.  
	Ramachandran disclosed an installation tool that utilizes an installed project registry to perform installation using detected relationships with prior product installation (Paragraph 32).
	Wookey disclosed collecting data about whether installations were successful or not in order to optimize future installations (Paragraph 45).
	Prabhakar disclosed a set of metadata that identifies characteristics and properties for installation (Paragraph 6).
	As such, none of the references alone or in combination fairly teach or suggest the combination of limitations discussed above in regards to claims 1, 7, 13. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663. The examiner can normally be reached M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.C.N/Examiner, Art Unit 2451                                                                                                                                                                                                        /Chris Parry/Supervisory Patent Examiner, Art Unit 2451